Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142378                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 142378
                                                                    COA: 300556
                                                                    Saginaw CC: 08-031561-FH
  DENIS GAVIN GRANT,
            Defendant-Appellant.

  _________________________________________/

         By order of July 20, 2011, the application for leave to appeal the November 17,
  2010 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Likine (Docket No. 141154), People v Parks (Docket No. 141181), and People v Harris
  (Docket No. 141513). On order of the Court, the cases having been decided on July 31,
  2012, 492 Mich 367 (2012), the application is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.

        MARILYN KELLY, J., would remand this case to the trial court to allow the
  defendant to withdraw his plea.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           s1128                                                               Clerk